Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bobby G. Collier appeals the district court’s order dismissing his civil action for lack of subject matter jurisdiction. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Collier’s informal brief does not challenge the basis for the district court’s disposition, Collier has forfeited appellate review of the court’s order. Accordingly, although we grant Collier’s motion to proceed in forma pauperis, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.